                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-cv-07251-ODW (AFM)                                         Date: April 12, 2019
Title      D’Angelo Rogers v. CDCR Doctors and Psychologist, et al.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause

         On February 27, 2019, the Court dismissed plaintiff’s First Amended Complaint with Leave
to Amend (“Order”) and informed plaintiff that if he desired to pursue the action he needed to file a
Second Amended Complaint remedying the pleading deficiencies discussed in the Order by March
29, 2019. (ECF No. 9.) Plaintiff was admonished that if he failed to timely file a Second Amended
Complaint, the Court would recommend that the action be dismissed without leave to amend and
with prejudice on the grounds set forth in the Order and for failure to prosecute. The docket shows
that, as late as the date of this Order, plaintiff has not filed a Second Amended Complaint.

       Accordingly, IT IS ORDERED that no later than May 1, 2019, plaintiff shall show cause in
writing why this action should not be dismissed for failure to prosecute. The filing of a Second
Amended Complaint by May 1, 2019 shall discharge the Order to Show Cause.

       Further, plaintiff is admonished that if he fails to timely file a Second Amended Complaint
remedying the pleading deficiencies or otherwise fails to shows good cause for not doing so, the
Court will recommend that this action be dismissed without leave to amend and with prejudice.




                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
